       Case 1:19-cr-00795-SHS Document 162 Filed 07/17/20 Page 1 of 1


                                                   U.S. Department of Justice

                                                   United States Attorney
                                                   Southern District of New York

                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007



                                                   July 16, 2020
BY ECF

The Honorable Sidney H. Stein                             MEMO ENDORSED
United States District Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:    United States v. Jonathan Rodriguez, 19 Cr. 795 (SHS)

Dear Judge Stein:

         This case is currently scheduled for sentencing on Tuesday, July 28, 2020 at 2:30
p.m. The Government respectfully requests that the conference be adjourned approximately
60 days, as it appears that the COVID-19 pandemic will make an in-court appearance
impossible, and the parties are aware of no pressing reason to proceed with sentencing via
telephone or video conference at this time. Defense counsel, Thomas Dunn, Esq., consents
to this request.

                                                   Respectfully submitted,

                                                   AUDREY STRAUSS
                                                   Acting United States Attorney

                                           By:
                                                                                  bson
                                                   Assistant United States Attorneys
                                                   (212) 637-2325 / -2484

cc:    Thomas Dunn, Esq., counsel for defendant Jonathan Rodriguez (via ECF)

         The sentencing is adjourned to October 28, 2020, at 4:00 p.m. Defense submissions are due
         by October 14, the government's submissions are due by October 21.

         Dated: New York, New York
                July 17, 2020
